DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on November 17, 2020, and any subsequent filings.
Claims 1-15 and 25-28 stand rejected.  Claims 21-24 have been withdrawn from consideration.  Claims 1-15 and 21-28 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 11-15
Applicants' arguments filed November 17, 2020 have been fully considered but they are not persuasive.
As to Applicants' arguments that the specification as filed supports the amendments (Remarks, Page 8/Paragraph 3 (hereinafter "Pg/Pr")), the arguments are not persuasive for the reasons detailed below.
Claims 2-10 and 25-28
The claims have been amended and the rejections withdrawn yet the amendments give rise to new rejections under 35 USC 112(b) for the reasons detailed below.
Claim Rejections - 35 USC § 103
Claim 1
Applicants' arguments filed November 17, 2020 have been fully considered but they are not persuasive.
As to Applicants' argument that Silveri does not teach sensing cyanuric acid (Remarks, Page 12/Paragraph 1 (hereinafter "Pg/Pr")), Silver teaches sensing cyanuric acid (Pg1/Pr12, Pg2/Pr24, Pg3/Pr33).
As to Applicants' argument that Oda is nonanalogous art (Remarks, Pg12/Pr2-Pg13/Pr4), "a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)" MPEP 2141.01 (a) (citation omitted). Further, "[i]n a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist," Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550 (CCPA 1979).  Oda and Pace are "reasonably pertinent to the problem faced by the inventor" in designing a multi-functional sensor assembly designed for use in fluid flow and not the specific sensors argued by Applicants.
Claims 2-10 and 21-28
Applicants' arguments filed November 17, 2020 have been fully considered but they are not persuasive.
As to Applicants' argument that Pace discloses a sensor chip 34 "totally exposed" to the media (Remarks, Pg14/Pr3, Pg15/Pr2),  Applicants have only argued the sensor chip being exposed to the media and not that Pace discloses the claimed sensor assembly
Applicants similarly argue that Oda discloses a sensor chip "totally exposed" (Remarks, Pg15/Pr1-2) without addressing how the housing 190 in Oda protects the sensor assembly from media fluid flow (Fig. 1)
As to Applicants' argument that the combination of Pace and Oda does not disclose the claimed regions and elements within those regions (Remarks, Pg15/Pr3), Applicants offer no cites to support these assertions yet argument cannot supplant evidence (MPEP 2145(I)).
Applicants' argue a person of ordinary skill in the art would not seek to combine Pace and Oda because: (1) one of ordinary skill in the art in the air flow and humidity sensors would not be the same as one of ordinary skill in the art in water quality sensors; (2) Oda and the instant application are classified in different classifications; (3) Oda does not pertain to the problem faced by the inventor.
As to (1), Applicants offer no evidence to support the argument yet argument cannot supplant evidence (MPEP 2145(I)).  As to (2), prior art having different classifications does not mean the prior art does not have an overlap of technology (see IPC scheme in general).  As to (3), Applicants' arguments are not  persuasive for the reasons detailed with respect to Claim 1.
As to Applicants' argument that "those of ordinary skill in the art would not seek to combine Oda' s teachings of an air flow sensor having a humidity sensor with Applicant's claimed water quality sensor" (Remarks, Pg16/Pr3-Pg17/Pr1), the claim has not been rejected as obvious due to combining a prior art reference with Applicants' own disclosure but rather only the combination of prior art references as detailed below (see also 35 U.S.C. § 103).
Claim 8
Applicants' arguments filed November 17, 2020 have been fully considered but they are not persuasive.
As to Applicants' argument that Pace does not disclose specific sensors in specific shapes (Remarks, Pg17/Pr3-4), Pace discloses the sensors as detailed in the rejection below and the rectangular construct comprised of straight lines of additional sensors seen in Figure 4. Further, Pace discloses linear electrodes 60 and 64 arranged in a row in Figure 4.  Moreover, "[t]he prior art reference (or references when combined) need not teach or suggest all the claim limitations" provided the rejection "explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art."  MPEP 2141(III).  Additionally, "[t]he mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness."  Id. (cite omitted).  Finally, "[t]he analysis need not seek out precise teaching directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007).
As to Applicants' argument that motivation is required to arrive at the claimed invention (Remarks, Pg18/Pr2), while a suggestion or motivation is appropriate to establish obviousness, "it is just one of a number of valid rationales for doing so" (MPEP 2145(X)(C)).  The reasons for the rejection of the claim are detailed below.
As to Applicants' argument that no evidence supports more electrodes may fit within a given area if rectangular versus circular (Remarks, Pg18/Pr3), as can be seen in Figure 4 of Pace, adjacent circular electrodes have larger interstitial spaces than adjacent rectangular electrodes.
As to Applicants argument regarding Arendi v. Apple, 832 F.3d 1355 (Remarks, Pg19/Pr1), that case relates to "an important structural limitation that is not evidently and indisputably within the common knowledge."  Id. at 1363 (emphasis in original).  Applicants do not dispute that the rectilinear shape of the electrodes is within the common knowledge of those of ordinary skill in the art.  Further, if such a shape were not within the common knowledge, the rejection detailed below shows evidence of the shape and explanation as to obviousness.
Claim 9
 Applicants' arguments filed November 17, 2020 have been fully considered but they are not persuasive.
As to Applicants' apparent argument that Porat relates to a pool cleaner (Remarks, Pg19/Pr4), Applicants do not dispute that Porat also relates to a multi-functional sensor system used in the treatment of water and discloses a spa controller (Pg5/Pr61 (note pool interpreted as spa as each relate to an artificial body of water in which humans may soak)).
As to Applicants' remaining arguments regarding Porat (Remarks, Pg19/Pr5), Applicants have not cited to evidence to support the argument yet argument cannot supplant evidence (MPEP 2145(I)).
Claim 25
Applicants' arguments filed November 17, 2020 have been fully considered but they are not persuasive.
As to Applicants' apparent argument that Humpston relates to an optical device having a solder seal of titanium overcoated with platinum (Remarks, Pg20/Pr1-2), Applicants do not dispute that Humpston also relates to electrically conductive traces.
As to Applicants' apparent argument that Humpston is not analogous art based on different classifications (Remarks, Pg20/Pr6), that argument is not persuasive for the reasons detailed above with respect to the same argument regarding the obviousness of  Claim 2.
As to Applicants' apparent argument that Humpston is not analogous art based on problems faced by the inventor as detailed in paragraph 8 of the specification (Remarks, Pg20/Pr7-Pg21/Pr1), the cited portion of the specification does not relate to any reasons why the electrically conductive traces contain titanium overcoated with platinum.
In response to Applicants' arguments against the references individually (Remarks, Pg20/Pr1-Pg21/Pr2), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 11
Applicants' arguments filed November 17, 2020 have been fully considered but they are not persuasive.
As to Applicants' argument that the rejection using the combination of Pace and Oda does not disclose a proximal region exposed to the media (Remarks, Pg22/Pr1), Applicants argued with respect to Claims 1 and 2, as discussed above, that the proximal region is "totally exposed."  
As to Applicants' argument that Oda is not analogous art (Remarks, Pg22/Pr3-Pg23/Pr1), this argument is unpersuasive for the reasons detailed above.
Claim 15
Applicants' arguments filed November 17, 2020 have been fully considered but they are not persuasive.
As to Applicants' argument that Pace does not disclose specific sensors in specific shapes (Remarks, Pg24/Pr1-2), this argument is unpersuasive for the reasons detailed above with respect to Claim 8.
As to Applicants' argument that motivation is required to arrive at the claimed invention (Remarks, Pg25/Pr2), this argument is unpersuasive for the reasons detailed above with respect to Claim 8.
As to Applicants argument regarding Arendi v. Apple, 832 F.3d 1355 (Remarks, Pg25/Pr3-4), this argument is unpersuasive for the reasons detailed above with respect to Claim 8.
Response to Amendment
Claim Objections
Claim 3 is objected to because of the following informalities:  the word "proximal" does not appear before "electrodes" consistent with Claim 2 from which the claim depends.  Appropriate correction is required.
Claims 25-28 are objected to because of the following informalities:  the wording of the preamble is not consistent with that of Claim 2 from which the claims depend.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11 recites "heater segments located in the distal region" yet the specification only discloses that heating element Hc comprising "segments 11 and 16" (Pg7/Pr37) not that these segments are heating segments or perform any heating function.
Claim 11 recites a resistive temperature detector circuit including "detector segments" located in the distal region yet portions of the resistive temperature detector located in the distal region bearing reference characters 12, 13, 14, and 15 (Fig. 1) have not been identified in the specification as anything other than "segments" not that these segments are capable of detecting (Pg7/Pr37).
Claims not specifically detailed above constitute new matter due to their dependency on the claims which have been rejected for introducing new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-10 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-10 and 25-28 each recite a "water quality sensor" in the preamble yet none of the claims recites the presence of water rendering the claims indefinite as to how a quality sensor can work with nothing to sense.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pace, et al., U.S. Patent No. 7,189,314 (hereinafter "Pace") in view of Oda, U.S. Publication No. .
Applicants' claim is directed towards a device.
Regarding Claim 1, Pace discloses a multi-functional water quality sensor assembly (Figs. 4-5, C5/L48-49) comprising an electrically non-conductive substrate (Fig. 4, item 70, C11/L15-27) defining at least a first region (Fig. 4 (note periphery 70 including 72)), second region (Figs. 4 -5 (note area from 72 to opening 82)), and third region (Fig. 4 (note area within opening)) that are each covered with electrically conductive traces (Fig. 4, item 74, C11/L27), and wherein the third region is configured to be exposed to a media to be sensed (C12/L39-43) and wherein the first and second regions are configured to be protected from the media (C11/L9-14), and wherein the electrically conductive traces include one or more electrodes to sense one or more properties of the media (Fig. 4, items 50, 58, C11/L18,20).
Pace does not disclose wherein the first region, second region and third region are a distal region, intermediary region and proximal region; or wherein the electrically conductive traces include one or more electrodes to sense cyanuric acid concentration of the media.
Oda also relates to a multi-functional sensor assembly and disclose a distal region (Fig. 1 (note area of item 150)), an intermediary region (Fig. 1 (note area between items 150 and 120/130)), and a proximal region (Fig. 1 (note exposed area of items 120/130) wherein the distal and intermediary regions are configured to be protected from the media (Fig. 1 (note protection by housing 190)).
Silveri also relates to a sensor system for a media using electrodes and discloses wherein the electrically conductive traces include one or more electrodes to sense cyanuric acid concentration of the media (Pg3/Pr33).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor of Pace to include the arrangement of Oda in order to better expose the proximal area to the media being detected resulting in more accurate detection and allowing for detection of flow resulting of better characterization of the media being sensed.  It would have also been obvious to combine the sensor assembly disclosed by the combination of Pace and Oda with the electrode disclosed by Silveri because, according to Silveri, the media contains cyanuric acid which requires sensing (Pg4/Pr48).

Claims 2-8, 11-15, and 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pace, et al., U.S. Patent No. 7,189,314 (hereinafter "Pace") in view of Oda, U.S. Publication No. 2008/0148842 (hereinafter "Oda").
Applicants' claims are directed towards a device.
Regarding Claims 2-8 and 26-28, Pace discloses a multi-functional water quality sensor assembly (Figs. 4-5, C5/L48-49) comprising an electrically non-conductive substrate (Fig. 4, item 70, C11/L15-27) defining at least a first region (Fig. 4 (note periphery 70 including 72)), second region (Figs. 4 -5 (note area from 72 to opening 82)), and third region (Fig. 4 (note area within opening)) that are each covered with electrically conductive traces (Fig. 4, item 74, C11/L27), and wherein the third region is configured to be exposed to a media to be sensed (C12/L39-43) and wherein the first and second 
Pace does not disclose wherein the first region, second region and third region are a distal region, intermediary region and proximal region; or the intermediate region includes electrical circuits to sense temperature and flow of the media.
Oda also relates to a multi-functional sensor assembly and disclose a distal region (Fig. 1 (note area of item 150)), an intermediary region (Fig. 1 (note area between items 150 and 120/130)), and a proximal region (Fig. 1 (note exposed area of items 120/130) wherein the distal and intermediary regions are configured to be protected from the media (Fig. 1 (note protection by housing 190)); and, wherein electrical circuits sense temperature and flow of  the media (Figs. 7, 13, items 120, 123, Pg2/Pr31-32).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor of Pace to include the arrangement of Oda in order to better expose the proximal area to the media being detected resulting in more accurate detection and allowing for detection of flow resulting of better characterization of the media being sensed.  It would have also been obvious to modify the sensor of Pace in view of Oda to include the temperature and flow sensors in 
Regarding Claims 11-15, Pace discloses a multi-functional water quality sensor (Figs. 4-5, C5/L48-49) assembly comprising an electrically non-conductive substrate (C11/L15-27  (note region defined by item 70)) defining at least a first region (Fig. 4 (note periphery 70 including 72)), second region (Fig. 4 (note area from 72 to opening 82)), and a third region (Fig. 4 (note area within opening)) that are each covered with electrically conductive traces (Fig. 4, item 74, C11/L27); a printed circuit board connected to the first region (C12/L20-32); a housing enclosing the first and second regions (Figs. 4-6, item 78, C12/L39-54), and surrounding at least one end of the printed circuit board (Fig. 4), and wherein the third region is exposed to a media to be sensed (Fig. 6), wherein the electrically conductive traces connect to one or more electrodes to sense one or more of alkalinity, cyanuric acid concentration, or oxidant concentration of the media (Fig. 4, items 50, 58, C11/L18,20), and a resistive temperature detector circuit in the intermediate region and detector segments located in another region (Fig. 4, item 60, C11/L20-21).
Pace does not disclose wherein the first region, second region and third region are a distal region, intermediary region and proximal region; electrical circuits to sense temperature and flow of the media; or wherein the electrical circuits comprise a heater circuit including a resistive heating element located in the intermediary region and heater segments located in the distal region,  and a resistive temperature detector circuit including a resistive temperature detector that is used to determine temperature and flow of the media.
Oda also relates to a multi-functional sensor assembly and disclose a distal region (Fig. 1 (note area of item 150)), an intermediary region (Fig. 1 (note area between items 150 and 120/130)), and a proximal region (Fig. 1 (note exposed area of items 120/130) wherein the distal and intermediary regions are configured to be protected from the media (Fig. 1 (note protection by housing 190)); wherein electrical circuits sense temperature and flow of the media (Figs. 7, 13, items 120, 123, Pg2/Pr31-32); and, wherein the electrical circuits comprise a heater circuit including a resistive heating element located in the intermediary region and heater segments located in the distal region, and a resistive temperature detector circuit including a resistive temperature detector that is used to determine temperature and flow of the media  (Fig. 3, items 121, 122, Pg2/Pr32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor of Pace to include the arrangement of Oda in order to better expose the proximal area to the media being detected resulting in more accurate detection and allowing for detection of flow resulting of better characterization of the media being sensed.  It would have also been obvious to modify the sensor of Pace in view of Oda to include the temperature and flow sensors in the protected area in order to prevent physical exposure and thereby damage to the sensors as they only need to be thermally exposed to the media, according to Oda, a single sensor can sense both temperature and flow (Pg2/Pr32). 
The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 3: wherein the one or more electrodes comprises at least three electrodes configured to sense one or more of conductivity, Claims 4, 12: wherein the at least three electrodes are each linear and arranged side-by-side in a row and include a first conductivity electrode, a second conductivity electrode, a counter electrode, and a reference electrode that are operable to sense the conductivity of the media, wherein the counter and reference electrodes are positioned between the conductivity electrodes (Pace, Figs. 4, 8, items 62, 68, C7/Table 1, C11/L16-27; Oda, Fig. 1).  Claims 5, 13: wherein the conductivity sensed via the first conductivity electrode, a second conductivity electrode, a counter electrode, and a reference electrode is used to determine one or more of the cyanuric acid concentration or the oxidant concentration of the media (Pace, C11/L16-27; note that the intended use of the sensed conductivity does not impart patentability to a device claim).  Claim 6: wherein the at least three electrodes are each linear and arranged side-by-side in a row and include a counter electrode, a reference electrode, and a working electrode that are operable to sense the pH of the media, wherein the reference electrode is positioned between the counter and working electrodes (Pace, Fig. 4, C7/Table 1, C11/L16-27; Oda, Fig. 1).  Claim 7: wherein the sensed pH is used to determine cyanuric acid concentration of the media (Pace, C8/Table 2; note that the intended use of the sensed pH does not impart patentability to a device claim).  Claims 8, 15: wherein the are configured to sense conductivity and one or both of oxidation reduction potential (ORP) or acidity (pH) (Pace, C11/L16-23), and include five electrodes that are each linear, the five electrodes arranged side-by-side in a row (Pace, Figs. 3-4 (note linear placement of electrodes 60 and 64 on chip 34 in a row), C11/L16-27; Oda, Fig. 1) so that a first electrode is a first conductivity electrode, a second electrode is a counter electrode, a third electrode is a reference electrode, a fourth Claim 14: wherein the one or more electrodes includes a plurality of electrodes that are each linear and arranged side-by-side in a row and that include a counter electrode, a reference electrode, and a working electrode that are operable to sense the pH of the media, and wherein the reference electrode is positioned between the counter and working electrodes (Pace, Fig. 4, C7/Table 1, C11/L16-27; Oda, Fig. 1), and the pH measurement determines one or more of the alkalinity, the oxidant concentration, or the cyanuric acid concentration of the media (Pace, C8/Table 2).  Claim 26: wherein the substrate is comprised of a chip (Pace, Fig. 4, item 34,  L16; Oda, Pg2/Pr29 (semiconductor device interpreted as microchip)).  Claim 27: wherein the chip is less than or equal to 4.0 mm by 1.0 mm by 0.5 mm (Pace, C11/L28-29 (note similar dimensions and that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device," MPEP 2144.04 (IV)(A))).  Claim 28: wherein the flow is derived from a temperature sensor when a heater circuit is powered (Oda, Pg2/Pr32).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pace, et al., U.S. Patent No. 7,189,314 (hereinafter "Pace") in view of Oda, U.S. Publication No. 2008/0148842 (hereinafter "Oda") as applied to Claim 2 above, and further in view of Porat, U.S. Publication No. 2009/0282627 (hereinafter "Porat").
Applicants' claims are directed towards a device.
Regarding Claim 9 and 10, the combination of Pace and Oda discloses the multi-functional water quality sensor assembly according to Claim 2, further comprising  a controller (Pace, Fig. 8) and, the controller operable to receive data from the electrically conductive traces and the one or more electrodes (Fig. 8, C15/L5-15).
The combination of Pace and Oda does not disclose a spa controller, one or more chemical treatment components, or the spa controller operable to control the one or more chemical treatment components to input chemicals into the media based on the data received.
Porat also relates to a multi-functional sensor system used in the treatment of water and discloses a spa controller (Pg5/Pr61 (note pool interpreted as spa as each relate to an artificial body of water in which humans may soak)), one or more chemical treatment components (Fig. 1, item 30, Pg6/Pr79), and the spa controller operable to control the one or more chemical treatment components to input chemicals into the media based on the data received (Pg5/Pr61).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the water sensor assembly disclosed by the combination of Pace and Oda with the chemical treatment component disclosed by Porat because, according to Porat, the chemical treatment component provides bactericidal chlorine that sanitizes the water and that does not require human intervention to control (Pg2/Pr14-15,19).
The dependent claim relies upon the same embodiments and reasoning disclosed above.
Additional Disclosures Included:  Claim 10: wherein the spa controller is wirelessly connected to one or more processors that transmits, stores, and displays the data to one or more spa managers (Pace, Fig. 8, C6/L27, C15/L15-16; Porat, Pg2/Pr20, Pg5/Pr61).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pace, et al., U.S. Patent No. 7,189,314 (hereinafter "Pace") in view of Oda, U.S. Publication No. 2008/0148842 (hereinafter "Oda") as applied to Claim 2 above, and further in view of Humpston, U.S. Publication No. 2003/0198428 (hereinafter "Humpston").
Applicants' claim is directed towards a device.
The combination of Pace and Oda discloses the assembly of Claim 2, wherein the substrate is composed of glass (Oda, Pg2/Pr33 (note silicon oxide which is glass)) and the electrically conductive traces include platinum (Pg2/Pr31).
The combination of Pace and Oda does not disclose titanium overcoated with platinum.
Humpston also relates to electrically conductive traces and discloses titanium overcoated with platinum (Pg2/Pr26).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the platinum disclosed by the combination of Pace and Oda with the discloses titanium overcoated with platinum disclosed by Humpston because, according to Humpston, "[t]he exact choice of individual metals, thicknesses, and application methods depends on a number of technical and economic factors that are generally well known" (Pg2/Pr26).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779